 

Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 1 of 40

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Sane SoA S OR PAA/

 

 

 

Write the full name of each plaintiff. CV
(Include case number if one has been
assigned)
against COMPLAINT
‘ - MPLAI
Lsbe-LY unverssty

 

Do yon mapa fury trial?
és [INo

 

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 2 of 40

I, BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
oie Question

[] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

TE tues Ven wy Grde gf an F on my PS¥ch Jo /
Srind Conse tb submltle J owl | lurse ort
le QuvemendS and hwe heer, of! GWase_—
Q VW, Z. SL ho+ , ln toy awn of? (- 26. | Oj ye Je. cn iufderte

B. If you checked Diversity of Citizenship

 

1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , J ANESSA Q ait DAA , is a citizen of the State of
(Plaintiff's name)

New Yoru, MY lulS 0

(State in which the person resides and intends to remain.)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

N/A

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

 

Page 2
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 3 of 40

If the defendant is an individual:

The defendant, L ‘ Lee : by Un VerS IE VY , is a citizen of the State of
(Defendant’s name)

LchbeeS » VA 2 SIS

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

NIA

lf the defendant is a corporation:

 

 

The defendant, L bev LY Un Vers! L- V , is incorporated under the laws of
the State of | Via ch, boa~ 4 J UV A otf Shs”
and has its principal place of business in the State of \v win A. / L Va ck bur 9

 

 

 

or is incorporated under the laws of (foreign state) M / A

 

and has its principal place of business in L Vin C h l nv, | / A

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

IJ. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

4 ANGSSA Sorpaa/

 

 

 

 

 

First Name Middle Initial Last Name
) - Dy
Veo BoX Yl
Street Address
Mew Voree WA [ol SO
County, City State rp Code
“SY 7 - 16 ~ / / / % ) Onn SO Se dian % (2) Vihee. CAD
Telephone Number Email Address (if available)

 

Page 3
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 4 of 40

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: L. Let Y i ees ht y

First Name Last Name

Sok ce l by l/ 6-2

Current Job Title (or other identifying information) ,

4 ‘ (2
QT ner sal FBI LEA
Current Work Address (or other address where defendant may be served)

LY nth bur 4 / VA ao STF

 

 

 

 

 

County, City State Zip Code
Defendant 2:

First Name Last Name

Current Job Title (or other identifying information)

Current Work Address (or other address where defendant may be served)

County, City State Zip Code
Defendant 3:

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

Page 4
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 5 of 40

Defendant A;

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: NV byrne Vu le J NM ¥

Date(s) of occurrence: M Ww Y ( 4 Qe / —

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

The sepinted Leds of his mitfer
Ts + h wd hav. £ tutcen UP 7H PSYC Jy /
Sfring Co Se ban Lk yeceeve) tc, Grete of
ONAN fe ol! / { Hh €. ly eS. Cyr bo VO Gulre men. LA
lint Sobmitted ond GUL Was fewer,
ASE oN | dutumenk he ~S ph fhe. of: wh erg
g t tht ; Cun Ph art f, nA DurIe% on7G
stud yd nee OLE COALr x ee Cup V i S on | So
od Jee hers oi do pesons fe JAS medfer
as pe nse + he Sdeden df Grote alfleays
WwA Jered memins they did hed  bard-
fy OM eA m4 Grde of on fF the
Grdins WX dene hereble oD F4 heeds
lo be Judes yler dle lante turve thd tur

 

 

 

 

 

 

ia

 

S Cf (; Orn j L fez) c (A ek ht J J “Te S er-lie Can Ly A, J - c) ; f fe,
eof de

~ Page 5
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 6 of 40

+ ks S Claim + +5 ph f lye Cote DAmY =
Gduactlon matprpdile of the Grde.
M tl the 6 ther Ind cS th. af i re SV
) adorn lh ~ 3 fares, VP fe oy Ge (/ OF f: key
ConmSe 5S 1S i bh Swdl Stud/n FZ + hrs
{ S he AVLY Srmce +. he t AX\ bon fF f
— ths CouSe Seetm 9 ov Sedlle md
th the Cord§S Will Jie fe hes
pirdter the  Gredlns — Shew i. Ace heer,
J EVE. be de. ty + her , 4. br done. é
INJURIES:

 

 

 

 

 

 

 

 

 

 

 

 

if you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Nou bhdeabes.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Rehed of $75 we t he Li hed ANG

 

ty Sire. pa fedre | A Sde'et Cowl  fep-
{ ba zi Lk { rhe Gade Oo f oa ffs LL
Submitted Conse bury, da, fa _SPrimns

 

aS You } df bone, v

 

 

Page 6
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 7 of 40

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff wy submit an IFP application.

S/ | ( / ! 4 on, Me Se a Ve; ey

 

 

 

 

 

 

 

Dated Pl intiff’s Signature
JAuE SSA Tonoany
First Name Middle Initial Last Name
feo Bax YY
Street Address
Mew wir /Yy lols-o
County, City State 4 Zip Code
© vey my ee . 7 Sf (fy
34 2 2 6e-1/ 7% J re $5 Jemdon WOVE.
Telephone Number Email Address (if available) —

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
ClYes 1 No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

 

Page 7
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 8 of 40

Forum 1 (Module2)
Janessa Jordan
Student ID L03492515

Based on your results and information presented in the textbook, should we multitask
while studying?

Answer: Multitasking may be an efficient use attentional resources when performing
routine or well-practiced task, such as washing the dishes or jogging a long a familiar path
but when it comes to multitasking and studying in a word don’t multitasking can be a
distraction during studying the students have to pay attention to reading writing and
learning we should not multitask while studying because we as students have to remain
focused on course work.

How about while driving?

Answer: No, we should not multitask while driving the ability to divide consciousness
allows us to perform two task at once but combination of driving and using a phone is
associated with a threefold increase in the risk of motor vehicle accidents texting is
especially dangerous while driving so much so that reaction times of drivers when texting
are reduced by an average of thirty percent.

Do you think there are some task that are easier to multitask on then others? If so, which
ones? If not, why not?

Answer: It is important to note that multitasking while doing natural task like eating and
walking are much easier then more complicated task like texting while driving those
natural task place less of a demand on the prefrontal cortex, creating an easier switch

between eating and walking to your next meeting.

Apply the concept of divided attention and focused awareness to your finding and/ or
experience with this activity as you answer the questions above.

Answer: the concept to divided attention and focus awareness to finding the failure to
notice something right in front of your eyes because your attention is directed elsewhere

the states of awareness during wakefulness that are different than the person’s usual
waking state.

Page 138 Module Review 4.1 State Of Consciousness

Recite It
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 9 of 40

1. Define conscious and identify and describe different states of consciousness.

Consciousness is our current (a) awareness of ourselves and of the world around us.
States of consciousness include(b) focused awareness (full mental absorption), (c)
drifting consciousness (daydreaming), (d) divided consciousness (splitting of
consciousness between two or more task), sleep and dreaming (states of (e)
unconsciousness, and(f) altered states of consciousness (change in typical level of
awareness while awake).

Recall It

1. The nineteenth-century psychology William James likened consciousness to
Answer: a. Water flowing continuously down a river.

1. The selectivity of consciousness allows us to focus on meaningful stimuli, events,
and experiences.
2. The state of awareness in which we are completely alert and engrossed in a task is
known as
Answer: c. altered consciousness

Think About It
What steps can you take to reduce your risk of driving while distracted?

Answer: To reduce the risk of distraction cellphones should be turned off and music
playing inside of the car should be on a low volume the distracting external stimuli traffic
noises rumbling air conditioners and even disturbing internal stimuli driving while
carrying conversations with a passenger focusing more on looking at the roads and signs
and street lights and handling your steeling wheel more effectively for driving safety
purposes.

Did the discussion in the module change your views on the issue?
Answer: Yes, the discussion in all the module changed my views to the states of

consciousness level of alertness attention and examples on features from which IJ have read
all of them there was no issues to be stated just learning the states of consciousness.

Why or why not?
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 10 of 40

Answer: The reason why is to remain focus on awareness drifting consciousness, divided
consciousness, understanding the overviews of these different levels or states of
consciousness and to not be distracted while driving with the behaviors of drinking
beverages, eating, using cellphone, arguing with passages, discipline children, reading,
putting on makeup, shaving or combing hair, using PDA’s laptops, or other high-tech
devices.

References
Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5"
ed.). Stamford, CT: Cengage Learning. ISBN:9781305964174
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 11 of 40

Forum 2 (Module 3)
Janessa Jordan
Student ID L03492515

Topic: You Be The Professor

Often incoming freshman rely on flashcards and rote repetition as their primary method of
studying. What advantages and disadvantages of this approach?

Answer: The advantages to using flashcards to study is a good method of learning and
passing your test this is preparing you to excel in exams when | use to take classes with my
teacher one to one she would put the words on blank cards and put the definitions on the
back of the cards and then test me on those cards that really help me to prepare me as a
student to study for any course that I would take up in school. The advantages to using
flashcards are the challenges of learning the information to readily absorb from which
motivate students to become successful in the studying field flashcards and just
information given to process in your mind it does help and give factual knowledge. The
disadvantages approach to using this study guide is to overcome the disadvantages
flashcards encourage rote learning and is a better strategy the approach to teaching.

If you were to lead a freshman seminar for incoming students, what study strategies would
you recommend and why?

Answer: If 1 was to lead a freshman seminar for incoming students I would have
everything prepared for them to be ready to learn and hear teaching for me and have the
knowledge to be ready for the world and whatever comes they way the strategies that I will
like to recommend will be to use text books, hand writing, highlighting material while
reading listening to the professor teach the chapter or subject of the seminar class
prioritizing seminar topics, sequencing and timing of seminar topics, identifying and
articulating of seminar objectives and intended learning outcomes and using the seminar
syllabus to promote seminar organizations active student involvement, and student
motivation reading assignments, page numbers, quiz test dates, reports and project due
dates. Teaching College Freshmen, “We sometimes forget that students are taking several
courses and that exams fall at similar periods. Students need this information at the outset
if they are to manage their time and be able to meet four or five sets of requirements. Take
some time in the first week of class to illustrate how the syllabus provides students a
preview and overview, which equips them with a mental map for the “whole trip.” Just as
students are encouraged to preview a chapter to get a sense of its overall structure before
they read it, instructors should provide a preview of classroom delivered information that
gives students a sense of its overall structure before they hear it. Research indicates that
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 12 of 40

learning of verbally presented information is enhanced by means of an “advance
organizer’, i.e., preparatory material delivered in advance of learning which is at a higher
level of generality or inclusiveness than more specific and detailed information that follows
it. When conducting class sessions during the term, point out how the material you'll be
presenting relates to the syllabus or overall course plan, i.e., how this informational piece
fits into the “big picture.” For example, when covering specific points in class or
introducing classroom activities, explicitly indicate how and where they relate to the
syllabus and indicate how the material currently being discussed connects with what was
just previously covered, i.e., build a conceptual bridge between where the course has been
and where it is going.

Using the Syllabus to Promote Students" Active Involvement in the Course. Encourage
student involvement proactively by including a written statement in the course syllabus
that explicitly indicates what “active involvement” in the classroom means active listening,
note-taking, and classroom participation via questions and informed comments), and that
such involvement is welcomed. In addition to writing this statement on the syllabus, it can
be reinforcing orally on the first day of class. Your “live” statement should serve to
translate the formal, printed policy into a personal invitation for student involvement.
Since first impressions can often be lasting impressions, the early delivery of a welcoming
statement on the very first day of class to set an invitational tone that is likely to promote
student involvement throughout the term. Make it clear that class participation will benefit
students“ course grades; however, point out that participation does not simply mean
“speaking up” (or “winging it”). Underscore the fact that meaningful class participation
means informed speaking that incorporates information acquired in class and through
assigned readings. Make an explicit statement in the syllabus indicating that different
viewpoints will be respected and valued. Since the syllabus may be the student's first
impression of the course and the instructor, it can represent a golden opportunity to set an
early positive tone for the course by sending students the message that the instructor is
open to hearing diverse perspectives. Also, mention that class participation can include
disagreeing with or challenging ideas the instructor’s ideas or those presented in the
assigned reading. Incorporate a statement in the syllabus that indicates instructor
availability and willingness to meet with students outside of class. On the first day of class,
direct student attention to the office hours listed in the syllabus, and mention that
individual appointments can be arranged at other times if the listed hours conflict with a
student's work or family responsibilities. This strategy can be taken one step further by
asking students to provide the instructor with times during the week when they would be
most available for an office visit. Instructors can use this information to establish or modify
your office hours to better accommodate students“ schedules. Even if the instructor makes
just a slight modification in planned office hours, this effort is likely to be perceived
favorably by students and should strengthen instructor-student rapport. Using the
Syllabus to Strengthen Student Motivation and Interest in the Course. The syllabus could be
said to be the first message that instructors send their students about the course. Since first
impressions can carry great weight, the content and tone of the syllabus may have a
significant impact on students“ perceptions of the course and the instructor. As such, the
syllabus may represent a unique opportunity for you to shape students“ first impression of
the FYS in a way that stimulates initial interest and motivation. “A good syllabus is more
than a list of topics to be covered and assignments to be completed. At its best, a syllabus
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 13 of 40

introduces the subject matter, gives a rationale for learning what is to be taught, and
motivates students to do their best work. Entitle course topics in a way that highlights their
relevance and stimulates student interest. Consider listing topics in your course syllabus in
the form of questions, issues, dilemmas, or problems to be solved. You can also use the
colon as a syntactical strategy for adding descriptive interest to topic titles (e.g., “Memory:
How We Remember, Why We Forget, and What We Can Do About It”). All chapters in the
text have been titled in this descriptive fashion, so you can conveniently adopt or adapt
these chapter headings and use them as course topic headings in your syllabus. Lest we
fear that this smacks of salesmanship or gimmickry, keep in mind that research on
“outstanding” or “high impact” college instructors indicates that one of their common
teaching characteristics is that they “strive to make courses interesting”. Take some time
on the first day of class to create a positive motivational “first impression” of the course by
providing a sneak preview of the course’s most relevant and stimulating topics. For
instance, it is likely that students" initial interest in the course will be piqued when they
hear that they will be learning about such topics as majors, careers, interpersonal
relationships, and stress management (more so than study skills and time
management). Highlight the relevance of course goals to students’ current and future life.
Remind students of the personal benefits they’re likely to experience in the seminar
because of its applied, student-centered content. Specify the skills students should expect
to acquire or develop by course completion—for example, learning more effectively and
efficiently, thinking more deeply, and developing strategies for connecting their current
college experience with their future life goals. Use the syllabus to articulate the reasons for
your choice of course content, teaching methods, course assignments, and grading
procedures. For instance, include a statement in the syllabus that explains the reasoning
behind the selection and sequencing of course topics. If the course is following the
textbook’s organization and order of topics, you may be able to quickly construct this
statement by adapting or adopting it.

References
Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5
ed.). Stamford, CT: Cengage Learning. ISBN:9781305964174

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 14 of 40

Forum 3 (Module 4)
Janessa Jordan
Student ID L03492515

Topic: Emotional Intelligence

My mother held a pencil in her mouth showing her teeth for 30 seconds and her rating was
a 7= very happy she had fun doing this and then she tried the second one holding the pencil
in her mouth without her teeth lips together for 30 seconds and her rating was 1=very
unhappy she said she felt uncomfortable.

The facial feedback hypothesis that I have read in the text book by citing it is the hypothesis
states that our facial expressions affect our emotions not only do we smile when we feel
happy but smiling can makes us feel happy too even when we start out feeling sad it is a act
of smiling that produces the happy feeling and it is the same hold true for other emotions
as well the basic human emotions are happiness, surprise, disgust, sadness, anger, fear.

My findings of my mini-experiment for teeth is laboratory-controlled experiment is
conducted in well environment where accurate measurements are possible field
experiments and natural experiment variables to test hypothesis.

Yes, my findings consistent with facial feedback hypothesis because it has something to do
with facial movements from which is associated with emotion.

I think that god created us to experience emotion to appreciate the gift of emotions to
imagine what life would be like if you could not feel everyone most feel the emotions as

human beings we should consider that our emotions are derived from god.

References

Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5%
ed.). Stamford, CT: Cengage Learning. ISBN:9781305964174
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 15 of 40

Forum 4 (Module5)
Janessa Jordan
Student ID L03492515

Topic: There’s an app for that!

As to describing my app it will be an fashion app for clothes for women the name of it will
be tranquility clothing app it will be jackets, coats, jeans, pants, shirts, sweaters, swimsuits
all women apparel this app will and can be used on a smartphone to download it on iPad or
iPhone also it will be a great fashion style clothes for winter, summer, spring, and fall
seasons with designs. The purpose of having this app is to look at the latest fashion for all
seasons of the year and newest clothing also for people to comment and conversate about
the fashion style that they see on the app. It will work as soon as it is download and people
who will like to become members of the app will have a choice to sign up using their name
and email address and telephone numbers. As an identification target audience for my app
tranquility it will be that audience for people that is into fashion and love clothes and can
be used in fashion shows, photo shoots in the fashion society world. I would want everyone
to buy it or download it free of charge at their own convenience of free time and learn more
about the app if they would like to get involve. The key development makers and
characteristic for ages 16-49 the period of the app lasting to one year or however the
timing of the person that would like to keep the app on their device the elements that this
app will address is a fashion bond into the fashion industry.

References

Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5%
ed.). Stamford, CT: Cengage Learning. ISBN:9781305964174
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 16 of 40

Forum 5 (Module 7)
Janessa Jordan
Student ID L03492515

Topic: And The Winner Is...

If a local church ask me to present three research studies or concepts from the psychology
and Christian life seminar the three that I would pick is perceiving others, relating to
others, and group influences on individuals behavior the rehearsal and rote learning to self
-concept as to social cognition also social influence to reading, listening and exam strategies
the three concepts is based on storage, summarization, and abstraction training to input
and output. I selected them because they fit my category the highlights to how each of them
value to Christians and church is the concept of preaching, teaching Christians life seminar
that impresses the form of people giving them personal information and understanding the
social environment as all members having certain characteristics in common. The most
important to living because it relates to all Christians from which are living in a world to
learn in some life situations that has an influence on lives. Each of the study is consistent
and inconsistent with the biblical worldview is to daily study routine which is value to
Christians in the real world to provide guidance in the analysis and interpretation of
historic, events, personalities, and issues and the biblical foundation for study history.
References
Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5*
ed.). Stamford, CT: Cengage Learning. ISBN:9781305964174
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 17 of 40

Forum 6
Janessa Jordan
Student ID L03492515
Topic: psychology disorders and treatments choose following disorders
. Depression
. Anxiety
. Schizophrenia

The summarize key symptoms of all three of these disorders are for the first disorder
which is depression the key symptoms are lost of interest inpleasureable activities develop
feelings, hopelessness, of worthlessness, of attempts suicide and bipolar the drug
treatments for depression disorders are celexa, escitulopram, Lexapro, paroxetine, paxil,
pexeva, fluoxetine, Prozac, sarafem, and sertraline, and Zoloft. The second key symptoms
for anxiety fear and avoidance of public places and repeated panic attacks accompanied by
persistent concern about future attacks, persistent, excessive levels of anxiety and worry,
fear and avoidance of a specific object or situation, fear and avoidance of social situations
or performance situations, recurrent obsessions and/or compulsions. General anxiety
disorder 5.7% lifetime prevalence in population and social anxiety disorder 12.1% of the
lifetime prevalence in population (approx.). The treatment for anxiety disorder is
escitalopram, lexapro, duloxetine, Cymbalta, venlafaxine, Effexor XR, paroxetine, paxil,
pexeva. The key symptoms for the third schizophrenia disorder is delusions, hallucinations,
bizarre behavior, incoherent or loosely connected speech, in appropriate emotions or lack
of emotional expression, social withdrawal, and apathy the concept of the schizophrenia
disorder is a puzzling and disabling perceptions false idea, and loosely connected thoughts
the treatment for the schizophrenia disorder is antipsychotic. The reason how the biblical
worldview applies to understanding these disorders are the nature to mental illness
disorders.

References
Nevid, J,S. (2018). Essentials of psychology: concepts and applications (Custom Edition) (5%
ed.). Stamford, CT: Cengage Learning, ISBN:9781305964174

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 18 of 40

The Psychology Of Learning Development For Online Course
Janessa Jordan
Student ID L03492515

Liberty University

I have read both articles and the information in it the most important part
in these two articles are about research from which is what most of the
students must do when taking up online courses. In my own words to my
title The Psychology Of Learning Development For Online Course I feel
that it is better to learn online and interact with other students through
online typing conversations we all as human beings learn something new
every day the success to relating online education is every individuals
rights and privileges to have the purpose and skills to learn education is
the key to success for everyone to achieve their goals in life with the help
of course work learning and having the skills and development to
become successful in the education field of life learning and experiences
the life lessons learned stepping into college is all of the basic needs of a
student to know learn and be more advanced because learning can be
enriching for the mind. In reading the percentage of course exclusively
online and how students achieve and cumulate a grade point average
following course work instructions of scheduling and study time and
dates of course work to be in and submitted logging in the student
account checking for updates and other assignments from the instructor
students must participate in the thread discussion board with the other
classmates to help with reading and responses it is good to take notes
from other students and share ideas and content asking and answering
questions it is every students responsibility to learn online course work
and skills every individuals self-discipline and motivation to learn and
have education to prepare you for the education to prepare you for the
next level of life to teach the psychology of learning development for
online course facts are flexibility to balance work, family, and school the
ability to study anytime and anywhere 24/7 also access to accelerated
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 19 of 40

fast track courses online and faster time to completion a variety of online
courses and degree programs which of online courses and degrees
programs which is the greater opportunity to earn specific educational
credentials. The success in online courses is to set a major goal that is
my most important tip for anyone attending considering an online degree
is to stay on task and treat studying like a job make a study plan and
manage time carefully and to have dedicated study blocks find a quiet
space also to eliminate distractions online education has become huge as
I am aware that it has many benefits include cost effectiveness a variety
of choices of online study programs the online market is globally and it
is a part of success. The principles are organized into areas of
psychological skills that will help students learn more effectively in all
their classes research shows that learners who hold the growth mindset
that intelligence is malleable, and success is related prior knowledge can
be used to help students incorporate many strategies factors associated
with college. The psychology is the science of behavior and mind that
includes the study of conscious and thought it is the academic discipline
of immense scope psychologist seek understanding of the variety of
phenomena linked to those emergent properties as a social science it
aims to understand individuals principles and researching specific cases
in the psychology field a professional practitioner or researcher is called
a psychologist and can be classified as social psychology attempt to
understand the role of mental functions in individual and social behavior
while also biological processes the underlie cognitive functions and
behaviors. In computer-based teaching and learning interaction was
between the student and computer drills or micro world simulations
digitized communication and networking in education started in the mid-
1980’s educational institutions begin medium by offering distance
learning courses using computer networking for information. Early
learning and training often replicated autocratic teaching styles whereby
the role of the online learning system was also as opposed to system
developed later based on computer supported collaborative learning
which encourage knowledge video conferring was an important
forerunner to the education technologies known today image and sound
video conferencing requires settings within the museum for broadcast
equipment id required for both the provider and the participant thank you
liberty university for making heavy use of web-based training, online
distance learning and online emphasis on the use of learning networks
which are text-based online virtual reality system to create course
websites study conducted by the U.S Department Of Education
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 20 of 40

academic public and private schools participating in student financial aid
programs offered online course for all students that is willing to learn
and to prepare themselves for the next level. I have learned factors
related to success in online education from reading the articles by
Waschull (2005) and Roper (2007) that scores on these factors to predict
student performance in online introductory psychology and online
human growth and development courses the self- discipline and
motivation was the only factor predictive of online psychology course
success the method to materials participant and procedure results also
participation and attrition the reliability to online course performance
also discussion reading the table 1 of the intercorrelations between
students characteristic and performance items 1.test average
2.assignment average 3.final exam 4. final average 5.Sd/Mot 6.Tel Ex
7.Tec Acc 8.Text Pref 9.SS 10.time how I can specifically incorporate
these factors related to online success in this course for the results
contradict the model proposed and the consistent with research on the
higher education accreditation completive education programs. My
module planning with education and online courses will help students
become aware of the relationships that exist between education career
planning and work learning students will use a variety of resources to
create an academic and plan that will reflect their postsecondary goals
considering lessons planning knowing the ability levels, backgrounds,
interest levels, attention spans, ability to work together in groups prior
knowledge and learning experiences special needs or accommodations
and learning preferences social and physical that impacts lifelong
learning well-being and success.

References

Roper, A.R (2007). How students develop online learning skills.
Educause quarterly, 1, 62-65.

Janessa Jordan (2019) The Psychology Of Learning Development For
Online Course.

Nevid, J,S. (2018). Essentials of psychology: concepts and applications
(Custom Edition) (5" ed.). Stamford, CT: Cengage Learning.
ISBN:9781305964174
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 21 of 40

The Personality Of individuals
Liberty University

Student ID L03492515

I have taken the informal personality test and my results was ESFP
Extravert (22%) sensing (12%) feeling (16%) perceiving (12%) the
personality text had sixty-four questions on it the meaning of the test that
I have taken for my personality and self-development. My experience on
taking personality test I have always had an good result answer to my
test the measure in my thoughts about test based questions that is on the
test is picking the correct answers that best fits me I feel that it relates to
me as to a justification to see how my personality is and what areas that |
will need to work on. The advantages of a personality test is to help
individual see how their personality is through a test result and that is
what helps them manage to see what they will have to change and
making them better to be a self- development person on the topic of their
personality because that is what speaks for them so that others can take
to them through their personality to what they may like or dislike about
them also their positive qualities of their personality test to be used for
self-reflection and understanding that is for job placement and learning
how to better interact with others in team or group work to characteristic
and personality types the personality test are used for placement
purposes. The disadvantage is too faking responses to personality test
having a limitation in terms of scoring in that they offer on score for a
range of different questions including questions of behavior and
cognition interpretation of the responses is limited a personality test
advantages and disadvantages of personality traits. My experience did
reflect on the advantages and disadvantages personality testing going
beyond the tangible skills like tool, through test and assessments it was a
conspicuous benefit for me as to me being a candidate to taking
personality test from which increase my self-knowledge to the
disadvantages.of self-report inventories the important reliability in
psychological test. Being aware of someone’s personality could be

1
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 22 of 40

helpful in predicting their behaviors settings to how to react to the
situation and other people by being aware of their personality style and
preferences and tendencies the workplace environment which can help
an individual see where attitude is important to someone’s personality
maybe cheerful and upbeat the prized employees they help bring positive
perspective to the workplace someone with a negative attitude is usually
someone that most people prefer not to work with personality predict
behavior in understanding it limitations thinking about personality as a
collection that is categorical in nature as to describe someone’s as being
either an introvert or an extrovert. The most common measures settings
to objective test and projective measures myser-briggs type indicator,
Neo pi-R, Minnesota multiphasic personality inventory (MMPI), 16 PF,
Eysenck personality questionnaire, and Rorschach test these are the
design measures to personality test and behavioral style both are the
aspects to the individual personality. The concept of personality as I have
learned and experience that have fit within the biblical worldview to
individually define personality as the combination of characteristic or
qualities that form an individual’s distinctive character then this idea is
consisted with biblical, we are all unique, because of the two reasons.
First, God created people. Second, all people have different experiences
and reactions to he world the most famous passage on first point comes
from (NIV psalm 139 13-16). The personality is the matter of the heart
which is the organ which pumps blood through our bodies expressing
personality is such an intellect and emotion the biblical worldview is
relatively for unblushing affirmation of goodness I have experienced
much wisdom and knowledge. It was the greatest delighted experience to
learning about the biblical worldview from which has a big impact on
every individual experience constituting a complex, diplographic and the
belief in the degree of events personality traits. A biblical worldview is
the fundamental cognitive orientation of an individual encompassing the
whole of the individual’s knowledge and point of view the world-
perceiving and conceiving cultural mindset personal world and
perspectives directly accessible to articulation and discussion as opposed
to existing at deeper, preconscious level such as the idea biblical
worldviews beliefs are often deeply rooted reflected on by individuals
and brought to the surface only in moments of crises of faith the creative
adventure of mankind human being take their place in speech and
continue to modify language and thought by their creative exchanges the
people originates world experiences living up to the ideals of one’s
worldview provides a sense of self-esteem which provide a sense of
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 23 of 40

transcending the limits of human life biblical worldview of free will
leads to disciplines that are governed by simple laws that remain
constant and are static an empirical the most reliable model for building
an understanding of the world interest in the context and this world
influence human biblical worldviews the revolting to absolute space and
time that is efficacy of the teaching philosophical distinction between
appearance and reality which particularly pertinent to everyday
contemporary living self-conception individuality and the possibility of
real meaning focusing on culture, school focus on deductive reasoning
cause and effect, good questions, and process issues are often seen
communication, interpersonal interaction, and business dealings are very
relationship driven , with every interaction having an effect on the honor
of the biblical worldview status of the participants personal creators
sacrificial, emotional, spiritual and attitudinal demands being made of
super intelligence. The personality of individuals to have the idiotic glow
typical of personality cult portraiture knowing the biblical principles
carefully and learning apostolic in teaching and Pentecostal in
experience personality dimension as Christian leaders.

References

Nevid, J,S. (2018). Essentials of psychology: concepts and applications
(Custom Edition) (5" ed.). Stamford, CT: Cengage Learning.
ISBN:9781305964174

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 24 of 40

JF Library ang eCHe

 

 

Student Dashboard myBlackboard Resources
Sls dl J
My Grades
My Grades
DUE LAST LAST
ITEM NAME ALIGNMENTS DATE STUDENT GRADE GRADE COMMENTS
ACTIVITY CHANGE
Weighted
Total
Total
Total
Course Mar Mar 18, Mar 18,
Requirements Alignments 20, 2019 2019 40.00/10
Checklist 2019 1:48PM 1:48PM
Online Alignments Mar Apr 11, Apri1, 21.00/60
Success 25, 2019 2019 View Rubric Hi Janessa,
Assignment 2019 8:40AM 5:22 PM

 

| see that you addressed in your
paper what is take to be come a
successful online student. The
advice you shared was on target
however | see a few components
missing and your APA format
could use some improvement. |
have marked up your paper with
comments to help you :
understand the proper APA |
format. Great job with

including your references please
be sure that they are in proper
APA format and that you use
citations in your paper to support
your thoughts and opinions.
Please know that it is crucial that
you give the author credit for
his/her findings if you don't cite
the information properly this is

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 25 of 40

 

 

ITEM NAME

Forum 5
(Module 7)

Personality
Assignment

ALIGNMENTS

Alignments

Alignments

DUE
DATE

May
2019
Apr

29,
2019

LAST LAST
STUDENT GRADE GRADE
ACTIVITY CHANGE

May14,) _
Mar 31, so19 G60
2019 11:50 View Rubri

. . e ubdDric

10:23 PM AM
Apr 11, May4, 21.00/60
2019 2019 View Rubric
4:19 PM 12:19

PM

COMMENTS

considered plagiarism. Please
refer to the APA manual or Purdue
Owl website to help you better
understand the expectations of
APA guidelines. For full credit |
am also looking to see that

you create a chart reflecting how
you are going to manage your
study time along with :
your personal life as an
online student. It is important

to created a

time management strategies in
your daily routine to be a
successful student. | want to offer
again assistance with helping you
with your APA formatting so you
can have a better understanding
when it comes to proper
formatting or you are welcome to
reach out to the

online writing center for additional
assistance. Piease see rubric for
further feedback.

View Full
Comment

Janessa,

Thanks for submitting your
personality assessment _
assignment. In this
assignment you were to |
address the following
components in a 3-4 page
paper for full credit. | am
looking to see that the
following areas are addressed:
1. What was your personality
type according to

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 26 of 40

 

 

ITEM NAME

ALIGNMENTS

DUE
DATE

LAST LAST
STUDENT GRADE
ACTIVITY CHANGE

GRADE

COMMENTS

this online test? What does it
mean? 2. Describe your |
experience taking this
personality measure and your
thoughts about personality
testing based on your
experience. 3. Using your
textbook, what are the
advantages and
disadvantages of this type of
personality test? Did your
experience reflect any of these
advantages/disadvantages? 4.
Do you think being aware of
someone’s personality could
be helpful in predicting their
behaviors (e.g. workplace
behaviors, behaviors in social
settings, relationships, etc.)?
And if so, how could we use
personality measures in these
settings? 5. How does the
concept of personality as you
have learned and experienced
this week fit within a

biblical worldview? You have
been graded according to the
rubric above. | see that APA
format continues to be a
struggle. |! am more than.
happy to extend my offer
again to help you with layout. |
also want to encourage you to
work on your sentence
structure. Run-on sentence
make it very hard for the
reader to stay engaged. | also
see that you did not include
citations. Please know that
this is required. Plagiarism’s is
a very big deal and if you take
author's information you must
give them credit. That is why |
have stressed APA format for
the past 7 weeks. | have put
commenis on the document to
show you where points were
taken off in the various
categories. Please see rubric
for further feedback.

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 27 of 40

 

 

ITEM NAME

Forum 4
(Module 5)

Forum 6
(Module 8)

ALIGNMENTS

Alignments

Alignments

LAST LAST
STUDENT GRADE

DATE ACTIVITY CHANGE

Apr Mar24, — Apr 27,
18, 2019 2019
2019 9:22PM 8:47 PM

May Aprt, May 14,

8, 2019 2019

2019 5:08PM 11:45
AM

GRADE

4230/60
View Rubric

29.00/60
View Rubric

COMMENTS

View Full
Comment

Hi Janessa,

Excellent job with describing

your app and sharing the purpose
and how it works. | see that you
identify the target audience for
your app (i.e., who you would
want to buy/download it). Very
creative thought process as you
discussed the key developmental
markers or characteristics for that
age group. Please be sure to cite
your information in APA format and
include a reference for full credit.

| enjoyed reading your replies to
your classmates. | see that you
identified additional elements that
could be added to a

classmate’s app to address the
developmental period itis
designed for. For full credit | need
you to use citations from the.
textbook to support your feedback.
Please see rubric for further.
feedback.

View Full
Comment

jJanessa,

The information that you
shared on the possible causes
was very informative and it
shows that you have better
understanding of this disorder.
Please be sure to relate this
disorder to the
biblical worldview for full credit

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 28 of 40

 

 

DUE LAST LAST
ITEM NAME ALIGNMENTS DATE STUDENT GRADE GRADE COMMENTS
ACTIVITY CHANGE
and include citations in APA
format. ( Nevid, 2018) Direct
quotes ( Nevid, 2018, p. 2)

Replies: The information that you
shared was insightful however
please be sure to answer the
questions in the instructions such
as: a professional treatment plan,
what type of intervention you
would suggest. Be sure that you
include citations and a reference
in APA format for full credit.
Please see rubric for further
feedback.

View Full
Comment

Forum 4 Alignments Mar Mar 17, Apr 6, 37.00/60 Hi Janessa,
(Module 2) 28, 2019 2019 View Rubric
2019 6:32PM 1:36 PM Excellent job with you

discussion board thread. Your
thread included information
presented in the textbook, and
reasons why/why not we
should multi-task while
studying and/or while we are
driving. For full credit | need
you to support your thoughts
and opinions with citations
from your book.

Great job with addressing tasks
that are easier to multi-task on
than others. Excellent job with
giving examples of healthy
multi-tasking and finding out
what works for you. Please be
sure to include biblical truth to
your discussion board for full
credit.

Replies- | am looking to see
interaction with your
classmate rather than just
agreeing or disagreeing with
their post. | also want to see

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 29 of 40

 

 

ITEM NAME

Forum 2
(Module 3)

Forum 3
(Module 4)

ALIGNMENTS

Alignments

Alignments

DUE
DATE

Apr
4,
2019

LAST LAST

STUDENT GRADE GRADE

ACTIVITY CHANGE

Mar 19, = Apr 13, 39.00/60

2019 2019 View Rubri

9:25PM 6:53PM wesupric
26.00/60
View Rubric

COMMENTS

you give
them recommendations on
their post. Please be sure to
support your points with
evidence from the textbook.

View Full
Comment

Hi Janessa.
Excellent job with addressing the
advantages and disadvantages of
the studying by flash cards and
rote repetition.

Great job with addressing what
you would use for incoming
freshman with addressing |
different study strategies. | see
that you are struggling with your
citations and using proper APA
format. Please refer to the |
Purdue owl website or APA |
manual. If you can't seem to
figure out the correct format
please email me and | will be
happy to review this information
with you via phone

conversation.

The replies to your two
classmates were done very well
but | am looking for more
interaction rather than just
agreeing with your classmates.
Please include
thoughtful interaction and support
it with citations and a reference
for full credit. Please see rubric
for further feedback.

View Full
Comment

Hi Janessa,

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 30 of 40

 

 

ITEM NAME

Chapter 1
Quiz

Chapter 2
Quiz

Chapter 3
Quiz

Chapter 4
Quiz

Chapter 5
Quiz

ALIGNMENTS

Alignments

Alignments

Alignments

Alignments

Alignments

DUE
DATE

Apr
11,
2019

Mar
25,
2019

Mar
25,
2019
Apr
2019
Apr

2019

LAST
STUDENT
ACTIVITY

Mar 22,
2019
5:27 PM

Mar 18,
2019
1:51 PM

Mar 18,
2019
2:26 PM

Mar 19,
2019
6:34 PM

Mar 19,
2019
7:04 PM

Mar 22,
2019

LAST
GRADE
CHANGE

Apr 20,
2019
2:53 PM

Mar 18,
2019
2:22 PM

Mar 18,
2019
2:59 PM

Mar 19,
2019
6:55 PM

Mar 19,
2019
7:33 PM

Mar 22,
2019

GRADE

26.00/40

26.00/40

26.00/40

32.00/40

28.00/40

COMMENTS

Great job with sharing your
findings with your mini-
experiment. Please be sure to
read the directions carefully as
it said to have 10 people take
part in this
experiment. Excellent job with
relating your thoughts why you
think God created us emotional
human beings. Please be sure
to include citations when using
direct quotes and be sure to put
quotations around the
sentence. Your citations should
look like this for APA

format. ( Nevid, 2018 p.99).

Please know that your replies
were weli done however just be
sure that you have your
citations correct for direct.
quotes, For full credit | need
you to give an explanations for
why someone might feel the
“happy” emotion in this mini-
experiment. Please see rubric
for further feedback.

View Full
Comment

 
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 31 of 40

 

 

DUE LAST LAST
ITEM NAME ALIGNMENTS _. STUDENT GRADE GRADE COMMENTS

DATE ACTIVITY CHANGE

Apr 11:32 12:02

8 AM PM
2019
Mar 22
Apr — Mar 22, ‘
Chapter 6 Alignments 8, 2019781? s0,90/40
2019 12:03 PM PM
; Apr Mar 24, — Mar 24,
Oui en Alignments 15, 2019 2019 34.60/40
2019 6:53PM 7:20PM
Apr Mar24, — Mar 24,
Oui. mre Alignments 15, 2019 2019 ~—-22.60/40
“ 2019 7:21PM 7:40PM
Chapter 9 Apr Mar24, = Mar 24,
Quiz : Alignments 22, 2019 2019 20.00/40
2019 7:44PM 8:14PM
; Apr Mar27, = Mar 27,
a 4 Alignments 29, 2019 2019 32.00/40
2019 8:57PM 9:20PM
‘tee 4+ May Mar 27, Mar 27,
Oe V2 Alignments 6, 2019 2019 32.00/40
- 2019 9:21PM 9:40PM
May Mar31, Mar 31,
oe 13 Alignments 10, 2019 2019 22.00/40
“ 2019 7:08PM 7:34PM
Chapter 14 May Mar31, Mar 31,
Quir Alignments 10, 2019 2019 24.00/40

2019 7:34PM 8:01 PM

 

icon Legend

 
Case 1:19-cv-04704-CM

Final Grade Appeal # 673671
Term: 201920

Document 1
Student New ~
Open (1) Closed (3)

 

May 14, 2019

©

Filed 05/21/19 Page 32 of 40

(https://www.liberty.edu/beacon-rest/logout)

& 05-14-2019 1:23PM Final Grade Appeals - PSYC 101-D27_  & CynthiaKrummrey Original Grade: F

Denied

| would like to appeal the final grade for course PSYC 101-D27 Spring 2019 | am attaching the forums and assignments that was done and submitted for this course it is in
the attachment of this appeal final grade | am dissatisfied with this grade and | feel that the grading should have been done better my current grade... More

Preferred Outcome:

May 14, 2019 | would like to appeal the final grade for course PSYC 101-D27 Spring 2019 | am attaching the forums and assignments that was done and submitted for
this course it is in the attachment of this appeal final grade | am dissatisfied with this grade and | feel that the grading should have been done better my current grades for
my most recent courses is in good standing. | have retaken this course over and put a lot of effort into it to pass the course and to get a good grade please review the
attachments and my student blackboard of the course submissions comments on students forums on discussion board thank you. Sincerely, Janessa Jordan Student JD

103492515

Decision:

The assignments have been reviewed and it is determined that Professor Krummrey graded assignments appropriately. The most points were lost for quiz grades;
students were given the opportunity to retake each quiz if they were unhappy with their grade and | see that each quiz was only taken once. ! am sorry, but this appeal is

denied.

Uploaded Documents:

Ss
i (https://www liberty.edu/beacon-
rest/incidents/67367 1/uploads/75151)

au
i (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/751 50)

uy
i (https://www.iberty.edu/beacon-
rest/incidents/673671 /uploads/751 54)

au
i (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/75149)

u
& (https://www.liberty.edu/beacon-
rest/incidents/673671 /uploads/751 53)

.
a (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/75152)

4 correct order APA personailty assignment psy 101 new spring 2019

(3) new edit (2).docx (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/75151)

forum 4.docx (https://www.liberty.edu/beacon-
rest/incidents/673671 /uploads/751 50)

forum 2.docx (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/751 54)

forum 3.docx (https://www.liberty.edu/beacon-
rest/incidents/673671 /uploads/75149)

correct order APA format online assignment psy101 new spring
course 2019 new edit 4 (1).docx (https://www.liberty.edu/beacon-
rest/incidents/673671 /uploads/751 53)

forum 5.docx (https://www.liberty.edu/beacon-
rest/incidents/673671/uploads/751 52)

18
KB

13
KB

16
KB

13
KB

18
KB

13
KB

Janessa
Jordan

Janessa
Jordan

Janessa
Jordan

Janessa
Jordan

Janessa
Jordan

Janessa
Jordan

05-14-
2019
1:23 PM

05-14-
2019
1:23 PM

05-14-
2019
7:23 PM

05-14-
2019
1:23 PM

05-14-
2019
1:23 PM

05-14-
2019
1:23 PM

personality
assignment

forum4

forum2

forum3

online
assignment

forum5
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 33 of 40

S 5 05-14-
ii (https://www.liberty.edu/beacon- ee per er ) acon: ko sanessa 2019 forum6
rest/incidents/673671 /uploads/75156) P 1:23 PM
i forum 1.docx (https://www.liberty.edu/beacon- 16 Janessa 05-14
(https://mwvuliberty.edu/beacon- rast/incidente/673671 hu ioads/751 48) KB Jordan 2019 forum?
rest/incidents/673671 /uploads/75148) B 1:23 PM
@ Upload Document : Appeal
Complaint # 628825 8% 11-06-2018 8:25PM Registrar Term: 201840 Acknowledged

i would like to appeal this grade because i received an email that i was on academic standing probation because of my grade for this course i have a 774 points which is a
grade C i did read that a C is a passing grade for this course all of my work for this busi 223 course is uploaded on the students blackboard i just will like the appeals
department to review course work and change the grade.

Preferred Outcome:
the appeal of this grade of 774 which fits in a category of a grade of Ci did read on the course that a grade C is a passing grade all of my work is on the students
blackboard on the liberty university students board ail course work is uploaded and is in instruction ordered for the course.

Decision:

Janessa, Thank you for taking the time to submit this form. We appreciate the opportunity to review this for you. | see that you have received a grade of C for your BUSI
223 course in the Fall 2018 semester. This is a passing grade and will count as sufficient for your program. As a part of your program's requirements, you must maintain a
GPA equivalent to academic Good Standing each semester you are enrolied. Because you are currently a freshman (0-23.99 earned credit hours), you must maintain a
1.50 GPA. After the Summer 2018 semester, because you did not meet this requirement, you were placed on Academic Warning, which is simply a warning to let you know
that your GPA is below the requirement. As you were not able to raise your GPA to the minimum requirement after the completion of your Fall 2018 course, you were
placed onto Academic Probation. Academic Probation does not prevent you from registering or completing your courses. This is simply a probationary status to let you
know that your GPA is below the requirement, and you will need to bring your GPA to your program's minimum standard in order to go back into good standing. During your
next term of enrollment, if you are unable to reach the GPA requirement you will be placed on to Academic Suspension and need to submit an Academic Standing Appeal
Form in order to appeal to continue taking courses. | encourage you to consider repeating PSYC 101 to help raise your GPA. The Repeat Policy allows you to raise your

GPA by retaking courses in which you previously received an unsatisfactory grade. This excludes the previous grade from your GPA calculation, however both grades will
remain on your academic transcript. Once the most recent final grade is posted in ASIST, the Registrar's Office will automatically update your GPA calculation. Please note
that your Academic Standing and Financial Aid Standing (SAP) are completely separate issues. If you have any questions regarding your Financial Aid status, please
contact the Financial Aid Office at 888.583.5704 or financialaid@liberty.edu.

Uploaded Documents:

none

Final Grade Appeal # 527123 10-31-201710:43AM @ Final Grade Appeals - PSYC 101-B08 8 Suzanne Peniche Original Grade: F

Term: 201620 Approved

Appealing the final grade 217.00 that professor Panache, Suzanne S she took grade points from me for going over the tests time on the psychology 101 course | ask that
you appeal this decision in good faith of a fair and equal grade point average.
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 34 of 40

Preferred Outcome:

Janessa Jordan P.o Box 814 New York, NY 10150 October 30, 2017 Liberty University 1971 University Blvd Lynchburg, VA 24515 Dear Liberty University, This letter is in
reference to student 1D Lo3492515 Janessa Jordan after doing research and going through my student blackboard of my grades to an course that | have taken up already
201620 spring psychology 101 B08 Luo | did not know or was not informed that if you go over the course test time that professor will take points off of your grades | was
informed by an email from professor Panache, Suzanne S that she was taking points from my grades being that | went over the time method of the tests that was in the
online week by week course my grade points is withstanding now at 217.00 I did email professor Peniche, Suzanne S to ask her will she give me the points back that she
had took of my grades for the course tests she never made that decision or answer my email back. | feel that it was unfair that she had taken points away from me | did
learn a lot from taken the psychology 101 course up for your program offered and after taking this course | had written a book based on this psychology course the name
of my book is titled The Power In Psychology and you can read it freely on website http://freeditoral.com/en/books/the-power-in-psychology this book is now on sale
globally and is on sale in book store barnsandnoble | am pretty sure that | had passed this course and professor Panache, Suzanne S took points away from me and failing
me as if i never passed | am asking for those points that was taking to be given back | have made every effort to study materials to the course and take the test every
week | also look forward to taking up other online course programs of study that you offer | appreciate your time and considerations and look forward to hearing from you
soon. Sincerely, Janessa Jordan

Decision:

Thank you for your communication about the course, Ms. Jordan. | have reviewed communication with the instructor as well as reviewed the course and gradebook. | see
that on Quiz 2, the grade reported was 9/40 (Original grade was 24, but 15 paints were deducted for going over time). The time stamp began Jan 18, 2016 10:12:29 AM
and completed Jan 18, 2016 11:13:19 AM. Fifteen points were returned to that quiz grade. Quiz 3- 8/40, Original grade was 22, but 14 points were deducted for going over
the time. Fourteen points were given back for this quiz as well. Quiz 4: 7 points were returned A total of 253 points were earned for the course, but that will not change the
final grade of F. Regarding DB grades, please note that Mrs. Peniche communicated that late DB posts were not accepted multiple times and there is no record of
communication with Mrs. Peniche requesting extensions or accommodations. DB1- 0/50, Due Jan 21st, Submitted Jan 26, 2016 11:24:50 AM DB2- Due Jan 28, Submitted
Jan 29, 2016 4:36:03 PM DB3- 7/50, Student did not submit reply posts and did not meet the minimum word count on the original post. Professor gave extensive
feedback. DB4- 0, did not match the assignment prompt, and no response posts were submitted DB5- 0, did not match the assignment prompt, and no response posts
were submitted DB6- 0 (Due Feb. 25, Submitted Mar 1, 2016 1:00:39 PM) DB7- 0 (Due March 3, Submitted Mar 8, 2016 1:42:34 PM) DB8- 0 (Due March 9, Submitted Mar
12, 2016 2:28:06 PM) | do hope that you continue your studies with LUO. We want to support you and see you successful; with clear communication and a clear plan of
action, our instructors are available and willing to help you along the way.

Uploaded Documents:

letter to school.docx (https://www.liberty.edu/beacon- 13 Janessa 10-31-2017 —_Letter for

ey
i . liberty.ed! a
(https://www.liberty.edu/beacon rest/incidents/527123/uploads/30534) KB Jordan 10:43AM appeal

rest/incidents/527123/uploads/30534)
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 35 of 40

103492515 Janessa Jordan

. Spring 2019
Final Grades May 16, 2019 01:25 pm

 

Student Information
Current Program
Bachelor of Science

Level: Undergraduate

Program: BS: BUSI ADMINISTRATION-LUO
Admit Term: Fall 2018

Admit Type: Liberty Applicant

Catalog Term: Fail 2018

College: School of Business

Campus: LUO

Major and Department: Business Administration, Business
Academic Standing:

Undergraduate Course work
CRN Subject Course Section Course Title Campus Final Attempted Earned

 

Grade GPA Quality
s nent OO A a hte Hours Points
nt cn
fF sas02 PSYC 101 __D27 General Psychology LUO F 3.000 0.000 3.000 0.00 >
33058 UNIV. ‘104 D25 Instr Tech for. (UO. B 3000 3.000 3.0007 ~~~ 9.00

Online Learning

Undergraduate Summary
Attempted Earned GPA Hours Quality Points GPA

Current Term: 6.000 3.000 6.000 9.00 1.50
Cumulative: 12.000 6.000 12.000 15.00 1.25
Transfer: 0.000 0.000 0.000 0.00 0.00
Overall: 12.000 6.000 12.000 15.00 1.25

 

HOE €
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 36 of 40

 

Parents ciammemeapt tion,
103492515 Janessa Jordan
: Fall 2018
Final Grades May 16, 2019 01:25 pm
Student Information
Current Program
Bachelor of Science
Level: Undergraduate
Program: BS: BUSI ADMINISTRATION-LUO
Admit Term: Fail 2018
Admit Type: Liberty Applicant
Catalog Term: Fall 2018
College: School of Business
Campus: LUO
Major and Department: Business Administration, Business
Academic Standing: Academic Probation
Undergraduate Course work
CRN Subject Course Section Course Campus Final Attempted Earned .
Title Grade GPA Quality
Hours Points
45299 BUSI 223 BO3 Personal LUO c 3.000 3.000 3.000 6.00
Finance

Undergraduate Summary
Attempted Earned GPA Hours Quality Points GPA

Current Term: 3.000 3.000 3.000 6.00 2.00
Cumulative: 12.000 6.000 12.000 15.00 1.25
Transfer: 0.000 0.000 0.000 0.00 0.00
Overall: 12.000 6.000 12.000 15.00 1.25

ee nh opin pvths cur
select anothei

 

Term
4/2019 Summary of Account

Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 37 of 40

L03492515 Janessa Jordan

Spring 2019
Summary of Account Apr 01, 2019 08:12 pm

£* If you are in an installment plan that requires an adjustment and if you don't confirm the new payment
amount by going back through Financial Check-In to receive a new Check-In Confirmation page, the last
confirmed current amounts will be processed.

If you are in an instaliment plan that requires an adjustment, you MUST confirm the remaining drafts at
the new amount at least 5 days prior to the next draft date, through Financial Check-In to receive a new
Check-In Confirmation page that states "Thank you for completing Financial Check-In".

This is a VIEW ONLY summary.

Select a Term: Spring 2019 v_

Description Charges Payments
Previous Balance $0.00
Inclusive AccessFee $228.00
Inclusive Access Fee Waiver ~$228.00
Technology Fee - UG a a $199.00
Tuition - Liberty Online $2,730.00
Installment Pay CC $2,929.00
Total $0.00

hitps://selfservice.liberty.edu/BANPROD/zwskoacc.P _ViewAcct

Ta
4/1/2019 Summary of Account
Case 1:19-cv-04704-CM Document1 Filed 05/21/19 Page 38 of 40

L03492515 Janessa Jordan

Fall 2018
Summary of Account Apr 01, 2019 08:12 pm

“s If you are in an installment plan that requires an adjustment and if you don't confirm the new payment
amount by going back through Financial Check-In to receive a new Check-In Confirmation page, the last
confirmed current amounts will be processed.

If you are in an installment plan that requires an adjustment, you MUST confirm the remaining drafts at
the new amount at least 5 days prior to the next draft date, through Financial Check-In to receive a new
Check-In Confirmation page that states "Thank you for completing Financial Check-In".

This is a VIEW ONLY summary.

Select a Term: Fall 2018

Description Charges Payments

Previous Balance $0.00

Inclusive Access Fee eevee va ee cae a _ $114.00

Inclusive Access Fee Waiver -$114.00

Late Check-In Fee a $425.00

Return ACH Draft $4,561.00

Failed Payment Processing Fee ae coe $105.00

Technology Fee - UG $199.00

Tuition - Liberty Online . . ; — $1,365.00 _ Oo

Federal Pell Grant $762.00

Installment Pay ACH — BO $4,564.00

Web Payment- E-Check $2,997.00

Web Payment- Visa $1,032.00
Total $0.00

hitps://selfservice.liberty.edu/BANPROD/zwskoacc.P_ViewAcct

v/
4/1/2019 Summary of Account
Case 1:19-cv-04704-CM Document 1 Filed 05/21/19 Page 39 of 40
L03492515 Janessa Jordan
Spring 2016
Summary of Account Apr 01, 2019 08:11 pm

amount by going back through Financial Check-In to receive a new Check-In Confirmation page, the last
confirmed current amounts will be processed.

If you are in an installment plan that requires an adjustment, you MUST confirm the remaining drafts at

the new amount at least 5 days prior to the next draft date, through Financial Check-In to receive a new
Check-In Confirmation page that states "Thank you for completing Financial Check-In".

This is a VIEW ONLY summary.

Select a Term: Spring 2016 ¥_

Description Charges Payments

Previous Balance $0.00

Application Fee- Online $50.00 |

Refund- Check $1.00

Retum ACH Draft $2,301.00

Returned Payment Fee $70.00

Tuition - Liberty Online $4805.00

Check Payment $704.00

FederalPellGrant | _ $722.00

Installment Pay ACH $2,301.00
Total $0.00

https://selfservice.liberty.edu/BANPROD/zwskoacc.P_ViewAcct

1]
Janessa Jordan
P.O BOX 814
New York, NY 10150

United States District Court Southern District Of New York

500 Pearl Street Room 200

 

 
